FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        August 13, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
RON A. REDDICK,

             Petitioner-Appellant,

v.                                                          No. 12-9014
                                                        (T.C. No. 22235-11L)
COMMISSIONER OF INTERNAL                                     (Tax Court)
REVENUE,

             Respondent-Appellee.


                            ORDER AND JUDGMENT*


Before HOLMES, HOLLOWAY, and BACHARACH, Circuit Judges.


      Ron A. Reddick has filed a petition for review of the Tax Court’s decision

sustaining the Commissioner of Internal Revenue’s proposed levy to collect unpaid

federal income tax liabilities, penalties, and interest from him for the 2006 tax year.

Exercising jurisdiction under 26 U.S.C. § 7482(a)(1), we deny the petition for review

and affirm the Tax Court.


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
         For the reasons set forth in the Commissioner’s response brief, Mr. Reddick’s

arguments challenging the Commissioner’s tax assessments based on alleged defects

related to the Form 4340 are without merit, see Aplee. Br. at 12-16, and they deserve

no further comment given this court’s decisions in Ford v. Pryor, 552 F.3d 1174,

1178-79 (10th Cir. 2008) (holding that a Form 4340 is presumptive proof of a valid

assessment); March v. IRS, 335 F.3d 1186, 1187-89 (10th Cir. 2003) (same); Taylor

v. IRS, 69 F.3d 411, 419 (10th Cir. 1995) (same); and Guthrie v. Sawyer, 970 F.2d

733, 737-38 (10th Cir. 1992) (same). Because Mr. Reddick failed to pay the income

tax liability that he himself reported on his untimely 2006 tax returns, we also agree

with the Commissioner that there was no requirement to issue a notice of deficiency

before attempting to collect the late-filing penalty imposed under 26 U.S.C.

§ 6651(a)(1). See Aplee. Br. at 16-19. Finally, as pointed out by the Commissioner,

Mr. Reddick’s appellate arguments concerning the penalty are so vague and

conclusory that they do not merit consideration, and he waived his apparent challenge

to the assessment of accrued interest by failing to assert that challenge in the Tax

Court.

         The petition for review is denied.


                                                    Entered for the Court


                                                    Jerome A. Holmes
                                                    Circuit Judge



                                              -2-